Title: From Alexander Hamilton to James McHenry, 12 July 1799
From: Hamilton, Alexander
To: McHenry, James


Sir
New York July 12, 1799

The contracts which have been made for the supply of the troops on the sea board have contemplated a small scale of issues, where to be worth the undertaking, the price must be high. Accordingly in most of the States the price is much greater than it ought to be. It has occurred to me as possible to reduce it.
It is in the option of the Government to station its troops where it will. It is not very material while unemployed whether a station be on the North or on the South of a line which divides two states, as at Uxbrige in Massachusetts or Gloucester in Rhode Island or Norwich in Connecticut—at East Chester in New York Brunswick or Trenton in New Jersey—the North or the South side of the Potomack &c.
On this basis it may be made known to the several Contractors in States in the vicinity of the contemplated stations that it is the intention to assemble as soon as may be at one point three Regiments—That for the present it is thought indifferent where the precise point may be within a certain extent to be in each case defined—That the election would be materially influenced by the cheapness of the Rations—that the Contracts heretofore had been predicated upon a different view of the force to be supplied—that consequently it has been judged expedient to invite a competition upon this basis of the concentration of a considerable body at one point—and that eventually the disposition of the force would be in a great degree regulated by the result of the Offers which should be made toward forming new Contracts. This accordingly would be to be done.
And I shall be much disappointed if the experiment does not produce a great saving. Should you approve the idea no time is to be lost in giving it effect in order that early measures may be taken for Winter Quarters.
In your proposals for future contracts will it not be adviseable to invite offers upon different alternatives? 1. the supply of all the troops except those composing the Western army. 2 the supply of all the troops within any one of three great Districts. Georgia South & North Carolina & Virginia forming one—Maryland Pensylvania Delaware New Jersey & New York forming another—The four Eastern states & Vermont forming a third. 3 The supply of the troops within any one of five great districts Georgia South & N Carolina forming one Virginia & Maryland another Pensylvania Delaware & New Jersey a third New York Connecticut & Vermont a fourth Rhode Island Massachusettes & New Hampshire a fifth. Lastly the supply of the troops within each state.
I think it very likely that the combinations of Individual Interest on this plan would enable you to make a much better bargain than upon any other. Tis certain the Government pays much too dear now for its supplies of provisions.
With great respect   I have the honor to be   Sir   Yr Obed ser
The Secy of War
